Citation Nr: 1339629	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  10-30 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection.  Jurisdiction was later transferred to the RO in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before this case may be finally adjducated.  Specifically, an additional opinion is needed.  In this case, the Veteran underwent a VA audiologic consult in April 2008 and then had a VA examination with the same individual in October 2008.  At the time of the April 2008 consult, the Veteran reported a history of hearing loss and tinnitus dating back to service.  At the October 2008 VA examination, it was noted at one point that the Veteran had first noticed tinnitus 10 years earlier.  Elsewhere in that same report, it was indicated that his tinnitus had first become constant 10 years earlier, suggesting that it did indeed exist earlier in time.  Viewing the record as a whole, the Board resolves this potential contradiction in favor of the Veteran, given that the earlier audiologic consult noted a history of persistent tinnitus since service.

The VA examiner issued a negative nexus opinion as to both the hearing loss and tinnitus, finding that these disorders were more likely attributable to post-service noise exposure.  In so finding, the examiner relied on the separation examination showing normal audiometric findings, and explained that any acoustic trauma incurred in service would have been reflected in that discharge examination because hazardous noise exposure has an immediate effect on auditory acuity- there is no delayed onset.  Moreover, regarding the tinnitus, the examiner cited to medical literature indicating that only seldom does noise cause permanent tinnitus without also causing permanent hearing loss.  Thus, as audiometric testing was normal on discharge, he also found it less likely than not that the current tinnitus was due to service.  

While the examiner did provide a rationale in support of his conclusions, the Board nevertheless finds such opinion deficient.  Indeed, the examiner's conclusions were based in large part on the normal audiometric findings at separation.  However, there may be reason to question the accuracy of those findings.  In this regard, the Veteran's June 1968 induction examination actually showed higher puretone thresholds at every frequency than those reflected at separation.  In other words, a comparison of the induction and discharge examinations appears to indicate that the Veteran underwent an improvement in auditory acuity during service.  This appears to defy common sense and raises a question as to whether either or both of the audiometric examinations in-service should be discounted as inaccurate.  

Furthermore, at least with respect to tinnitus, the examiner's rationale does not appear to account for the Veteran's reports of persistent symptoms since service.  Again, as explained above, the evidence is deemed at least in equipoise as to the question of continuous tinnitus symptoms dating back to service.  


Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April and October 2008 examiner, or another appropriate VA provider if that individual is unavailable, to provide an addendum opinion for service connection for hearing loss and tinnitus.  The examiner should address the following: 

a. What is the significance, if any, of the fact that the induction examination noted higher puretone thresholds at every measured frequency when compared to the separation examination?  If this is unexpected or unusual, then does it suggest that one or both of those examinations was inaccurate?

b. If the in-service examinations are deemed inaccurate, and accepting that the Veteran has had persistent tinnitus symptomatology since service (even if not constant until the late 1990s), is it at least as likely as not that the current tinnitus is due to active service?
 
c.  If the in-service examinations are deemed inaccurate, and accepting that the Veteran has had persistent hearing loss symptomatology since service, is it at least as likely as not that the current hearing loss is due to active service?

d.  If the in-service examinations are deemed reliable and accepting that the Veteran has had persistent tinnitus symptomatology since service (even if not constant until the late 1990s), is it at least as likely as not that the current tinnitus is due to active service?

e.  If the in-service examinations are deemed reliable, and accepting that the Veteran has had persistent hearing loss symptomatology since service, is it at least as likely as not that the current hearing loss is due to active service?

The examiner must provide reasons for each opinion given that take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  The examiner should provide reasons for believing one report of symptom onset over another, or if he finds the Veteran not credible, why he finds such.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.  If it does not, an addendum should be requested.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


